Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  Claim 1 recites “an inlet and multiple outlet”.  BRI is given to this recitation, the inlet can be one or more.  If the Applicant considers that there in only one inlet, the claim shall be amended as “a single inlet”.  Appropriate correction is required.
Claim 1 recites “each check valve” in Line 10, “a receptacle for valve elements” in Line 10.  They shall be “each of the check valve” and “a receptacle throughflow channel for the respective valve element”.
Claim 2 recites “each valve seat” in Line 3 and “a corresponding receptacle” in Line 2.  They shall be “each of the valve seat” and “the corresponding receptacle”.
Claim 3 recites “one throughflow channel to another throughflow” in Line 4.  It shall be “one of the throughflow channel to the other throughflow”
Claim 5 recites “two throughflow channels” in Line 5.  It shall be “two of the throughflow channels”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20130121854 to Thiel
In Reference to Claim 1
Thiel discloses a liquid pump, comprising: a drive motor (Thiel teaches a pump driven by a drive shaft 21, it is well known in the art that a power source is required to drive a pump, and motor is an obvious choice), a pump module configured to be operated in two opposing directions of rotation (Fig. 1, shows the machine can be operated in two directions), an inlet (Fig. 1, 5 or 7) and multiple outlets (Fig. 1, 6, 8), each of which has at least one corresponding check valve a valve plate (Fig. 3, 28) provided corresponding to the pump module in which, for each check valve (Fig. 1, 10, 12), a valve seat (Fig. 6, annotated by the examiner) and a receptacle (Fig. 1, annotated by the examiner) for valve elements interacting with the valve seat are provided.

    PNG
    media_image1.png
    628
    647
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel in view of the Applicant provided prior art DE 69723144 to Hand.
In Reference to Claim 9
Thiel discloses check valves are used in both inlets and outlets.
Thiel does not teach detail of the check valves.
Hand teaches the check valve (Fig. 3, 26) has a central body (Fig. 3, 26a) and multiple outer, axially extending guide wings (Fig. 3, 26b)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Thiel to incorporate teachings from Hang.  Doing so, would result in the check valve design of Hand being used in the design of Thiel.  Both inventions of Thiel and Hand solve the same problem, applying check valve being used in the inlet and outlet of a pump to block back flow.  Hand teaches an one-piece check valve design with a predictable result of success. (Col. 2, 35-45)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel in view of  US Patent Publication 2013/0177451 to Haig.
In Reference to Claim 10
Thiel discloses check valves are used in both inlets and outlets.
Thiel does not teach detail of the check valves.
Haig teaches the vale element are without a restoring spring (Fig. 3, 44)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Thiel to incorporate teachings from Haig.  Doing so, would result in the outlet design of Haig with a check valve being used to replace the outlet design of Thiel. Both inventions of Thiel and Haig solve the same problem, applying check valve being used in the inlet and outlet of a pump to block back flow.  Haig teaches a simple design with a predictable result of success.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2016/0327157 to Herkommer et al (Herkommer) in view of Thiel.
In Reference to Claims 1 and 11
Herkomer discloses a fluid arrangement for a clutch and transmission system with a reversible pump (Fig. 2, 40)
Herkomer does not teach the detail of reversible pump.
Thiel teaches the reversible hydraulic pump as claimed in Claim 1.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings of Theil being integrated into the system of Herkomer.  Doing so, would result in the hydraulic pump of Thiel being used in the system of Herkomer since Thiel teaches the reversible pump with a simple design (Paragraph 4 of Thiel).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/16/2022